DETAILED ACTION
This is responsive to the amendment dated 10/14/21.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Drawings
The drawings were received on 10/14/21.  These drawings are acceptable.
Specification
Applicant’s substitute specification filed 10/14/21 is acknowledged and entered. 
Claim Objections
Claim 14 is objected to because of the following informalities:  Claim 14 recites that the at least one contactless sensor is located on the showerhead. However claim 1, on which this claim depends sets forth that the contactless sensor is disposed on a circumferential surface of the housing such that it is oriented to emit a wireless signal perpendicular to a center longitudinal axis of the controller-mechanical assembly. It is noted that the claim and specification describe the controller mechanical assembly has having the housing and the showerhead a portion integral therewith at the bottom.  In the interest of compact prosecution, the limitation “located on the showerhead” will be interpreted to cover the embodiment shown in figure 6a, where the controller mechanical  housing and showerhead form an integral whole, and therefore the sensor on the circumferential housing is similarly “on the showerhead,” however applicant is required to clarify the claims by amendment. Appropriate correction is required.
Claim Rejections - 35 USC § 103
Claims 2, 8, 12, 14, 22-23, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider (US 10,329,751) in view of KR100588815 (hereinafter KR ‘815), Allen, Jr. et al (US 7,979,928 hereinafter Allen) and Mainka et al. (US 2016/0362876 hereinafter Mainka). 
Regarding claim 2, Schneider discloses an automatic valve system for a shower assembly (100) comprising: a controller mechanical assembly having a housing (102), at least one electromechanical valve (120), an electric power source (130), an inlet collar (122, see fig. 6, protruding from 102), a shower head (106) integral with the controller-mechanical assembly at the bottom of the housing, at least two spray holes (110) on a bottom face of the shower head assembly, at least one contactless sensor (108) disposed on a circumferential surface of the housing (see annotated figure below), and the sensor oriented to emit a wireless signal outwardly from the sensor and relative to a central longitudinal axis of the controller-mechanical assembly (a3, col. 6, ln. 4-6) (annotated figure below) and an electronic controller (col. 4, ln. 54-55), a common wall between the controller mechanical assembly and the shower head (104), at least one water outlet passage (116) connecting to at least one cavity (105, 109, 200) in the shower head through the common wall.  
Schneider however does not show that the wireless signal is emitted perpendicular to the center longitudinal axis of the controller mechanical assembly, instead showing that it emits a signal with is parallel with the axis.  Attention is turned to KR ‘815 which teaches a similar controller mechanical and spray assembly (100) having a controller mechanical assembly including a housing (120) with a longitudinal central axis (see annotated figure below). There is a light emitting sensor (128) on the sidewall 
Schneider does not show that the electronic controller is programmed to open the electrometrical valve in response to a first instance of a stimulus and to close the valve either by a second instance of a stimulus or when a time (T) that the valve has been open is equal to a predetermined value (x), whichever occurs first. Schneider instead shows that the controller triggers the valve to turn on if a user steps (i.e., a stimulus) within the detection zone and to turn off if the user steps away from the detection zone. Attention is turned to Allen, which teaches a similar automatic water dispensing device (100). There is an electronic controller (21) which is responsive to a first stimulus to open a water valve and to responsive to close the water valve based on a second stimulus or a time (T) of predetermined value (x), whichever occurs first (col. 5,  ln. 10-22).   It would have been obvious to one having ordinary skill in the art at the time of effective filing to have programmed an electronic controller in Schneider such that it is responsive to first and second stimuli to allow a user to more precisely control water flow, and to provide a timer so that water can be conserved if a user does not cease valve function. 
Schneider does not show a manual bypass valve with a passage connecting to the at least one cavity. Attention is turned to Mainka, which teaches that it is known to 
    PNG
    media_image1.png
    533
    535
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    467
    462
    media_image2.png
    Greyscale

Regarding claim 12, Schneider as modified shows all of the instant invention as discussed above, and further shows that the contactless sensor is an IR sensor (col. 3, ln. 37). 
Regarding claim 14, Schneider as modified shows all of the instant invention as discussed above and under the proposed modification, the sensor is located on the shower head since the showerhead and housing of the controller mechanical assembly are an integral whole. 
Regarding claims 8, 22-23, Schneider as modified by Allen shows all of the instant invention as discussed above, and Allen further provides that the controller (21) has a built in wireless receiver (31) operable to receive a stimulus which is generated by pressing a button (60) on a remote device (39)(fig. 4).  It would have been obvious to the ordinary artisan to have provided a remote device capable of generating the first or second stimulus and wireless receiver operable to receive the first and second stimuli so that a user can remotely turn on the shower if they are not within sensor range. 
Regarding claim 24, Schneider as modified by Allen shows all of the instant invention as discussed above, and further provides that the remote device includes a sensor (34) which is IR (col. 4, ln. 5) and a radiofrequency transmitter (30).  Radiofrequency encompasses a frequency range of 20kHz to 300GHz. Bluetooth is a type of radiofrequency encompassing a range of 2.402 - 2.480 GHz. Thus, Bluetooth is encompassed by the radiofrequencies contemplated by Allen. As Allen does not specify which frequency band is used, the precise choice is explicitly left to the ordinary artisan.  Thus, it would have been obvious to use the Bluetooth, since Bluetooth is known to be useful for exchanging data over short distances and is also useful for sending data directly between paired devices, rather than through an in-between device.  
Regarding claim 25, Schneider shows that the at least one sensor is a motion sensor having a range of 12 inches or less (col. 5, ln. 28-31). 
Regarding claim 29,  Schneider discloses an automatic valve system for a shower assembly (100) comprising: a controller mechanical assembly having a housing (102), ‘a dampening chamber’ (190), at least one electromechanical valve (120), an electric power source (130), an inlet collar (122, see fig. 6, protruding from 102), a shower head (106) integral with the controller-mechanical assembly at the bottom of the housing, at least two spray holes (110) on a bottom face of the shower head assembly, at least one contactless sensor (108) disposed on a circumferential surface of the housing (see annotated figure above), and the sensor oriented to emit a wireless signal outwardly from the sensor and relative to a central longitudinal axis of the controller-mechanical assembly (a3, col. 6, ln. 4-6) and operable to signal occurrence of a stimulus to the controller when stimulated by the presence of a nearby object (col. 4, ln. 52-59), a common wall between the controller mechanical assembly and the shower head (104), and at least one water outlet passage (116) connecting to at least one cavity (105, 109, 200) in the shower head through the common wall.  
Schneider however does not show that the wireless signal is emitted perpendicular to the center longitudinal axis of the controller mechanical assembly, instead showing that it emits a signal with is parallel with the axis.  Attention is turned to KR ‘815 which teaches a similar controller mechanical and spray assembly (100) having a controller mechanical assembly including a housing (120) with a longitudinal central axis (see annotated figure above). There is a light emitting sensor (128) on the sidewall of the housing and emitting a light perpendicular to the longitudinal central axis of the controller-mechanical assembly. It would have been obvious to one having ordinary skill in the art at the time of effective filing to have relocated the sensor of Schneider from the bottom to the sidewall such that the signal beam is emitted at a 90 degree angle relative to the center longitudinal axis in order to simplify the sensor system while also preventing accidental triggering of the shower. 
	Schneider does not show that the electronic controller is programmed to open the electrometrical valve in response to a first instance of a stimulus and to close the valve either by a second instance of a stimulus or when a time (T) that the valve has been open is equal to a predetermined value (x), whichever occurs first. Schneider instead shows that the controller triggers the valve to turn on if a user steps within the detection zone and to turn off if the user steps away from the detection zone. Attention is turned to Allen, which teaches a similar automatic water dispensing device (100). There is an electronic controller (21) which is responsive to a first stimulus to open a water valve and to responsive to close the water valve based on a second stimulus or a time (T) of predetermined value (x), whichever occurs first (col. 5,  ln. 10-22).   It would have been obvious to one having ordinary skill in the art at the time of effective filing to have programmed an electronic controller in Schneider such that it is responsive to first and second stimuli to allow a user greater control of water flow, and to provide a timer so that water can be conserved if a user does not cease valve function. 
Schneider does not show a manual bypass valve with a passage connecting to the at least one cavity. Attention is turned to Mainka, which teaches that it is known to provide a water dispense (1) with both an electronically controlled valve (8) which is connected to a water outlet (7) and a manually controlled (11) bypass valve (9) which connects to the outlet via a water passage (6)(see fig. 2).  It would have been obvious to one having ordinary skill in the art to have connected a manual bypass valve between the water supply and cavity in the showerhead of Schneider so that a user can manually operate the showerhead independently of the automatic valve. 
Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider,  KR ‘815, Allen, and Mainka, as applied to claim 2, in view of Lagarelli et al. (US 4,117,979 hereinafter Lagarelli). 
Regarding claim 38, Schneider shows all of the instant invention as discussed above, but does not show that the showerhead assembly is swivelable.  Attention is again turned to Lagarelli which teaches that it is known to use a swivel fitting (9) to connect a showerhead to a shower arm. It would have been obvious to use a swivel fitting in the device of Schneider as modified in order to allow a user to position the shower head and water stream in multiple locations.  
Claims 9 - 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider, KR ‘815, Allen, and Mainka, as applied to claim 8, in view of Frommer (US 2016/0129464). 
Regarding claims 9 - 10, Schneider as modified shows all of the instant invention as discussed above, but does not show that at least one instance of the stimulus is a wireless signal from a remote device that is either a smart phone or WiFi transmitter, the combination instead showing that the stimulus is from a remote hub (39). Attention is turned to Frommer which teaches a similar showerhead automatic valve device (100) which is controllable via wireless signal/stimulus from a remote device (710) that is either smartphone (para. [0050]) or WiFi transmitter (para. [0045]).  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have made the remote means of controlling the first and second stimulus a smartphone or WiFi transmitter since these are items that consumers commonly possess, and would eliminate the need for a second, specialized piece of equipment. 
Response to Arguments
Applicant’s arguments have been fully considered, but they are moot since KR ‘815 is being used to teach what is lacking in Schneider. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is referred to the PTO-892 form from 9/7/21 for a discussion of pertinent prior art.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN L DEERY whose telephone number is (571)270-1928. The examiner can normally be reached Mon - Thur, 7:30am - 4:30pm; Fri 8:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN DEERY/Primary Examiner, Art Unit 3754